Citation Nr: 1227683	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009.

3.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011.

4.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a March 2009 rating decision, the RO granted service connection for PTSD with major depressive disorder and alcohol dependence.  An initial rating of 50 percent was assigned for the service-connected psychiatric disorder and the Veteran appealed for a higher initial evaluation.

In April 2009, after the Veteran filed claims to increase his ratings for previously service-connected right and left knee patellofemoral syndrome, the RO proposed to reduce the rating for both disabilities from 10 percent to zero percent (noncompensable).  The RO implemented the reductions in an August 2009 rating decision effective November 1, 2009.  In implementing the reductions, the RO also considered whether higher ratings were warranted for the two knee disabilities and denied the Veteran's claims for an increase.  He then appealed the reduction of the two ratings and the denial of higher ratings.

Thereafter, in a November 2011 rating decision, the RO increased the ratings for right and left knee patellofemoral syndrome from zero percent to 10 percent effective October 5, 2011.  The RO also granted separate 10 percent ratings for both right and left knee medial-lateral instability.  Subsequently, in February 2012, the RO restored the 10 percent rating for right knee patellofemoral syndrome for the entire time period since November 1, 2009, when the prior reduction was made effective.  The left knee was not addressed at that time.

In view of this procedural history, there are three issues pertaining to the knees that are properly before the Board.  Those three issues are:  (1) propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009; (2) entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011; and (3) entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.  The issue pertaining to the reduction of the rating for right knee patellofemoral syndrome was on appeal, but the full benefit sought by the Veteran was granted by the RO in February 2012 when the previously reduced 10 percent rating was restored.  Additionally, while two separate 10 percent ratings were granted for instability of both knees, the Veteran did not appeal those distinct ratings.  In any case, as detailed in the decision below, he is withdrawing all his knee rating claims on record.  

On the other hand, the appeal of the initial evaluation for PTSD with major depressive disorder and alcohol dependence, as well as the issue of entitlement to TDIU, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

In May 2012, prior to the issuance of a final decision by the Board, the Veteran withdrew his appeal of the issues of the propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009; entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011; and entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issue of the propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The Veteran's appeal as to the issue of entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The Veteran's appeal as to the issue of entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling, has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In May 2012, the Veteran testified at a hearing before the Board sitting at the RO.  At his hearing, he indicated that he wished to withdraw all his claims regarding ratings assigned for his right and left knee.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of the following three issues:  (1) propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009; (2) entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011; and (3) entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to these three claims.


ORDER

The appeal of the issue of the propriety of a reduction from a 10 percent rating to a zero percent rating for patellofemoral syndrome of the left knee, effective November 1, 2009, is dismissed.

The appeal of the issue of entitlement to an increased rating for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling from October 5, 2011, is dismissed.

The appeal of the issue of entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling, is dismissed.


REMAND

The Board finds it necessary to remand the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD with major depressive disorder and alcohol dependence, as well as the issue of entitlement to TDIU, to the agency of original jurisdiction (AOJ) for additional development and consideration.

At his May 2012 Board hearing, the Veteran testified that he receives regular treatment for his psychiatric disorder at the VA Outpatient Center (VAOPC) in Hyannis, Massachusetts.  He previously received treatment at the VAOPC in Middletown, Rhode Island, prior to changing locations.  VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as treatment records from a VA facility.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In the Veteran's case, it appears that the complete set of records have been obtained from the Middletown VAOPC.  However, only records dated in September 2011 have been obtained from the Hyannis VAOPC.  At the hearing, the Veteran stated that he had received treatment at that facility as recently as two weeks prior to the hearing, likely in April 2012.  Thus, there are outstanding treatment records that are potentially relevant to the psychiatric rating claim.  The record was held open for a period of 60 days after the Board hearing so as to allow the Veteran and his representative the opportunity to submit the identified VA treatment records.  No evidence has been received since the hearing.  Therefore, the claim must be remanded to obtain the outstanding VA treatment records from the Hyannis VAOPC.

A VA compensation examination in connection with the Veteran's PTSD claim was conducted in October 2011.  At his hearing, the Veteran stated that his condition had gotten worse since the time of that examination.  Although the last VA compensation examination was conducted somewhat recently, given that the symptoms of the Veteran's service-connected psychiatric disorder may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD with major depressive disorder and alcohol dependence.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, at his hearing, the Veteran testified that he is currently unemployed, has had 10 to 15 jobs since 2003, and is unable to hold employment on a regular basis due to his PTSD.  This testimony reasonably raises the issue of entitlement to TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher initial rating regarding the service-connected psychiatric disorder.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to include the issue in a new notice letter, ask the prospective VA examiner to address the matter, and adjudicate the issue in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's treatment records from the Hyannis VAOPC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD with major depressive disorder and alcohol dependence.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for:  PTSD with major depressive disorder and alcohol dependence; patellofemoral syndrome of the right knee and left knee; and medial-lateral instability of the right and left knee).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


